RESPONSE TO AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
Claims 1–8 are pending in this application.
Claims 1–8 are rejected.
Response to Arguments
Applicant’s arguments, see pages 5–13, filed 10/26/2020, with respect to the rejection(s) of claim(s) 1–8 under 35 U.S.C. § 103 (a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chang (2013/0134212), LG ST600 Manual (“LG ST600 Smart TV Upgrader Owner’s Manual”, August 31, 2011)*, Barathalwar (2014/0200030), Fulks (2014/0188990), Xiang et al. (2013/0159552), and Yoon et al. (2014/0359740).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Chang (2013/0134212) in view of LG ST600 Manual ("LG ST600 Smart TV Upgrader Owner's Manual", August 31, 2011) and further in view of Barathalwar (2014/0200030).
Regarding claim 1, Chang teaches A method for application connection, comprising:
receiving and displaying, by a first electronic device, a list of application active sessions based on the application active sessions being in an area of a global positioning system (GPS) location of the first electronic device (Fig. 10; Abstract, a way of establishing connection between electronic device 1001 and 1002 is generally described in the art; Fig. 8A/8B; ¶33, electronic devices can execute communication application within to establish communications, where such electronic devices include an implementation of a television; Figs 11A-11C, possible nearby connections that can be selected to establish connections with is shown as 1103; ¶33, the connection occurs in context of, for example, communication within WiFi, Bluetooth, ZigBee protocols which have limited range of communications [that must exist within an area of GPS location]),
wherein the second electronic device is connectable via a secure local network, and the first electronic device is not yet connected to the secure local network (¶¶36-39, context code can be used to establish a connection between two electronic devices; context code of Chang is described as data for managing connections between electronic device, and can include an embodiment such as commands that can be transmitted over Wi-Fi; Fig. 7, at first, two electronic devices clearly are not connected to each other; ¶33, known security techniques are disclosed);
connecting, by the first electronic device, to the first television application running on the second electronic device via the secure local network (Fig. 10, electronic devices can establish connection between the underlying applications).

LG ST600 Manual from the same field of endeavor teaches wherein the list of application active sessions comprises a list of television applications that are launched and executing on television devices and that are active on respective local networks (p. 11, a main unit that has the ability to act as a smart TV having HDMI output that connects to a non-smart TV is shown; p. 27, an example capabilities of the LG ST600 unit can be seen on the shown figures; pp. 29-30, ability of the ST600 unit to connect to other local network devices using Wi-Fi Direct methods is shown; For example, as shown in the right column figure of page 29 and right column figure of page 30, available and connectable devices that are reachable using Wi-Fi Direct methods are shown, which can be selected to initiate the connection; though it is not explicitly shown, Wi-Fi Direct technology which resides within the LG ST600 unit is likely to be able to connect to another ST600 unit within reachable communicative range using the Wi-Fi networks);
receiving, by the first electronic device, a selection of an application active session associated with a first television application running on a second electronic device (p. 11, a main unit that has the ability to act as a smart TV having HDMI output that connects to a non-smart TV is shown; p. 27, an example capabilities of the LG ST600 unit can be seen on the shown figures; pp. 29-30, ability of the ST600 unit to connect to other local network devices using Wi-
in response to the selection of the active application session (p. 11, a main unit that has the ability to act as a smart TV having HDMI output that connects to a non-smart TV is shown; p. 27, an example capabilities of the LG ST600 unit can be seen on the shown figures; pp. 29-30, ability of the ST600 unit to connect to other local network devices using Wi-Fi Direct methods is shown; user can likely make a selection of the particular device that is shown in question to initiate Wi-Fi Direct connection),
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon Chang using the LG ST600 Manual to implement Wi-Fi Direct connection possibilities in addition to the variety of different ways that Chang allow connection of two devices. Wi-Fi Direct would have enabled additional advantages to the prior connectable methods such as being able to connect between different devices having ability to conduct wireless LAN connections without having a router or an access point that can mediate an existing wireless network.
However, the teachings do not explicitly teach receiving, by the first electronic device, information including at least a service set identification (SSID) and a network security key associated with the secure local network; connecting, by the first electronic device, to the secure local network without user input of the SSID and the network security key from a user of the first electronic device; and
Barathalwar from the same field of endeavor teaches receiving, by the first electronic device, information including at least a service set identification (SSID) and a network security key associated with the secure local network (¶27, for example, the location information to be received by the portable PC 220 from smartphone 230 include at least a network connectivity information such as SSID and authentication information which may be used to establish connectivity to the primary network access point 201 by the portable PC 220);

It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Barathalwar to enhance security of wireless connections by implementing a well-known wireless communications security methods.

Claims 2-4 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Chang (2013/0134212) in view of LG ST600 Manual ("LG ST600 Smart TV Upgrader Owner's Manual", August 31, 2011), further in view of Barathalwar (2014/0200030), and further in view of Fulks (2014/0188990).
Regarding claim 2, Chang, LG ST600 Manual and Barathalwar teach the limitations of claim 1. However, the teachings do not explicitly teach transmitting location information for the second electronic device to a server, wherein the second electronic device includes the first television application launched thereon; transmitting location information for the first electronic device to the server; and generating application session information by the server for each application active session.
Fulks from the same field of endeavor teaches transmitting location information for the second electronic device to a server, wherein the second electronic device includes the first television application launched thereon (Figs. 1, 3 and 5; ¶70, network management platform 111 can store information regarding a user group network session via application 103; ¶72, location information can be determined between the first device and at least one second device based on combination of information; ability to determine the devices' location based on location-based services, including GPS is also disclosed);

generating application session information by the server for each application active session (Fig. 10, session information can be created by proxy server for further devices to connect).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Fulks to increase overall quality of experience of mobile users that are attempting to engage in connection of their devices into a group environment without having to worry about the various problems that arise with respect to data privacy and personal location disclosure permissions inherent in mobile devices (Fulks ¶1).

Regarding claim 3, Chang, LG ST600 Manual, Barathalwar and Fulks teach the limitations of claim 2. Barathalwar further teaches launching a second application on the first electronic device; and connecting the second application to the first television application via the secure local network (Fig. 2, connection manager 226 can connect to a secure network as established by device 201 which runs a particular application in order to establish that secure network).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Barathalwar to enhance security of wireless connections by implementing a well-known wireless communications security methods.

Regarding claim 4, Chang, LG ST600 Manual, Barathalwar and Fulks teach the limitations of claim 2. Fulks further teaches wherein the location information for the second electronic device comprises a geographical address (¶72, location information, including GPS information, of the plurality of devices that are connecting to the group session is disclosed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Fulks to increase overall quality of experience of mobile .

Claims 5, 6 and 8 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Chang (2013/0134212) in view of LG ST600 Manual ("LG ST600 Smart TV Upgrader Owner's Manual", August 31, 2011), further in view of Barathalwar (2014/0200030), further in view of Fulks (2014/0188990), and further in view of Xiang et al. (2013/0159552).
Regarding claim 5, Chang, LG ST600 Manual, Barathalwar and Fulks teach the limitations of claim 4. Chang further teaches wherein the second electronic device comprises a television device and the first electronic device comprises a mobile electronic device (¶33).
However, the teachings do not explicitly teach deaccessing the first electronic device from the first television application based on one or more of: 1) the first electronic device moving out of a particular range to the second electronic device or 2) a time period;
Xiang from the same field of endeavor teaches deaccessing the first electronic device from the first television application based on one or more of: 1) the first electronic device moving out of a particular range to the second electronic device or 2) a time period (Fig. 1; ¶32, disconnection of a wireless device to another wireless device due to one device moving out of range of the wireless network's coverage area is disclosed);
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Xiang to account for known limitations of the wireless technology so that any software-related issues regarding the known technological limitations such as wireless networks having a particular range of operations can be accounted for.


It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Fulks to increase overall quality of experience of mobile users that are attempting to engage in connection of their devices into a group environment without having to worry about the various problems that arise with respect to data privacy and personal location disclosure permissions inherent in mobile devices (Fulks ¶1).

Regarding claim 8, Chang, LG ST 600 Manual, Barathalwar, Fulks and Xiang teach the limitations of claim 5. Barathalwar from the same field of endeavor teaches wherein the respective local networks comprise different secure local networks (Fig. 1; ¶¶17-20, plurality of secured Wi-Fi connection established between plurality of devices is disclosed; see also Fig. 2, ¶¶21-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Barathalwar to enhance security of wireless connections by implementing a well-known wireless communications security methods.

Claim 7 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Chang (2013/0134212) in view of LG ST600 Manual ("LG ST600 Smart TV Upgrader Owner's Manual", August 31, 2011), further in view of Barathalwar (2014/0200030), and further in view of Yoon et al. (2014/0359740).
Regarding claim 1, Chang, LG ST600 Manual and Barathalwar teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the first electronic device communicates to the second electronic device over the secure local network based on an Internet Protocol (IP) address of the second electronic device.

It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Yoon to employ a well known communication layer on top of the well-known wireless network protocol so that the computing devices such as smartphones and computers can communicate with each other.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458